                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

TERRY SCOTT,

            Plaintiff,
v.                               Case No. 8:14-cv-1620-T-33TGW

PATRICK R. DONAHOE, POSTMASTER
GENERAL, UNITED STATES POSTAL
SERVICE,

          Defendant.
________________________________/

                             ORDER

     This matter comes before the Court pursuant to Defendant

Patrick R. Donahoe, Postmaster General, United States Postal

Service’s Motion for Summary Judgment (Doc. # 63), filed on

August 1, 2018. Plaintiff Terry Lee Scott filed her “Response

to Defendant’s Motion for Summary Judgment and Plaintiff’s

Motion for Summary Judgment on Liability” (Doc. # 67) on

September 21, 2018.1     The Postal Service filed a Reply on

September 26, 2018. (Doc. # 69). For the reasons that follow,

the Court denies the Postal Service’s Motion for Summary

Judgment.




     1
      The Court accepts Scott’s response to the Motion for
Summary Judgment as timely filed, but strikes Scott’s
submission to the extent it purports to be an independent
Motion for Summary Judgment. The deadline for filing
dispositive motions passed on August 2, 2018.
I.     Background

       A.      Scott’s Military Service-Connected Disability

       Despite being diagnosed with pes planus, commonly known

as “flat feet,” Scott joined the United States Army after

graduating from high school. (Doc. # 63-5 at 1);(Scott Depo.

Doc. # 63-1 at 8).2             She served as a civilian emergency

medical technician.           (Scott Depo. Doc. # 63-1 at 8).     Scott

was injured while on active duty when a jeep flipped over and

pinned her down, causing damage to her legs. (Id. at 19). She

also       indicates   that    exposure   to   "radiation   fallout"   in

Chernobyl resulted in damage to her reproductive organs. (Id.

at 22).

       She served in the armed forces for fifteen years and

retired in 1994, with an honorable discharge. (Id. at 10).

After completing her miliary service, she was found to be a

40% disabled veteran by the Veterans Administration (VA). (Id.

at 17-18);(Doc. # 63-5 at 1).             Specifically, the VA found

Scott to be 30% disabled because of her flat feet and 10%

disabled based on her skin condition known as dermatitis.



       2
       At some point in the proceedings, Terry Scott became
Terry Green. Even though Terry Scott is now Terry Green, the
Court will refer to her as “Scott” for ease of reference and
because most of the relevant documentation refers to her as
“Scott.”

                                      2
(Doc. # 63-5 at 1).

       B.   Scott Becomes a Postal Employee

       Scott applied to the Postal Service in 1996, for a

position known as “distribution clerk.”              (Scott Depo. Doc. #

63-1 at 13). Scott was classified as a disabled military

veteran,    but   she   testified       that,   at    the   time     of    her

application, she did not consider herself disabled. (Id. at

21).    Scott disclosed problems with her lower extremities--

specifically, flat feet and dermatitis--on her Postal Service

application. (Id. at 21-22). A physician evaluated Scott’s

pre-employment fitness for duty.           (Doc. # 63-2 at 5). Scott

indicated that she did not have any limitations associated

with standing for long periods of time.              The physician found

that   Scott   did   not   have   any    specific     restrictions,        but

nevertheless      recommended     that    Scott      be   examined    by    a

specialist to ensure that she could perform the functional

requirements of a distribution clerk.

       After examining Scott, a board certified physician, Colin

S. Beach, M.D., found:

       [Scott] has pes planus. However, I do not feel that
       there is anything on the physical exam in the
       functional requirements that were highlighted,
       including heaving lifting up to 70lb, reaching
       above her shoulders, use of her hands, standing 12
       hours, climbing on her legs, ability for rapid
       mental and muscle coordination simultaneously,

                                    3
        working closely with others, working around
        machinery with moving parts, dust, and protracted
        or irregular hours of work, that she should not be
        able to handle.    In my opinion, the patient is
        cleared for employment without restrictions.

(Doc. # 63-2 at 13).

        Scott began her employment at a post office in Tampa,

Florida, on October 26, 1996. (Scott Depo. Doc. # 63-1 at 30).

She worked in the department known as 030-Manual Distribution.

        C.     Manual vs. Automation

        Scott described two possibilities for distribution clerks

--Manual vs. Automation.          To most, manual work is considered

more strenuous than automated work.                However,     according to

Scott    and    others,    “Manual”     involved        much   less   physical

activity and employees in Manual were able to either sit in a

chair    or    use   a   “rest   bar”       to   make   their   duties   more

comfortable. (Id. at 34, 180).

        Geraldine Scott, an individual who is not related to

Terry Scott, is an EEO Representative and a 30-year Postal

Service employee. (G. Scott Decl. Doc. # 68-1 at ¶ 3). She

explains that “‘030-Manual Distribution’ is customarily used

for     employees    who   have    physical        restrictions,      whether

temporary or permanent, because of its less demanding physical

requirements.” (Id.).        In contrast, “Automation” “was used to

punish or silence those who complained or those who filed EEO

                                        4
charges.” (Id. at ¶ 2).

       Another postal employee, Christina Hartman, worked with

Terry Scott and similarly states that “030-Manual Distribution

is   one   of    the   places      injured     employees   with     physical

restrictions      work,     even   if    assigned   to   other   sections.”

(Hartman Decl. Doc. # 67-5 at ¶ 4).             Hartman was also dubious

about the Automation department, stating: “For many years,

management has re-assigned older workers to Automation.                Some

have   been     able   to   handle      the   physically   harder   working

requirements, but most have quit or retired because of their

inability to manage the heavy demands of Automation.” (Id. at

¶ 10).

       Scott enjoyed her position in 030-Manual Distribution

where she would sort letters by zip code and by state. (Scott

Depo. Doc. # 63-1 at 31). According to Scott, she was “fast,”

“efficient and proficient” such that she could “case a thin

tray of mail in a matter of 30 minutes or less.” (Id. at 33).

Scott described a typical day as follows: She would arrive at

11:00 PM, sort mail for four hours, take a meal break, and

then sort mail until her shift ended at 6:30 AM.                 (Id. at 33-

35).     Scott specified that she was never required to use

machinery and she was content with her duties. (Id. at 38-40).

       A year later, Scott applied for a new “bid” with an

                                        5
earlier shift, such that she worked from 7:00 PM until 2:30

AM. (Id.     at 36). Around 1998, Scott was diagnosed with

diabetes. (Id.        at 88). A few years later, a Collective

Bargaining     Agreement      between       the   Postal   Service    and    the

American     Postal    Workers      Union     resulted     in    Scott   being

converted from a distribution clerk to a mail processing

clerk. (Id.     at 36). The duties for both positions were

essentially the same, and Scott’s position did not change

except for her title. (Id. at 36, 46).

       D.    Scott’s Health Issues and Doctor’s Notes

       After many years of employment, Scott’s feet began to

really bother her.      In January of 2005, she was provided with

a   doctor’s   note    from    the   VA      stating    “no     standing”    and

indicating that Scott “needs to stay off her feet.” (Doc. #

63-2 at 32).      And, on September 19, 2005, she obtained a

similar VA     doctor’s note attempting to excuse her from long

periods of standing. (Id. at 26). After one incident in which

her feet became so swollen that she could not walk, Scott

received a July 25, 2006, note from her treating physician

stating that Scott “must be able to sit for one hour for each

hour   she   stands    at   work.       This      is   permanent.”    (Id.    at

18);(Scott Depo. Doc. # 63-1 at 47-49).                       Scott’s medical

documents also show that she requested restrictions on heavy

                                        6
lifting beginning in 2006. (Doc. # 63-2 at 22-24).

        Scott also provided a July 14, 2009, doctor’s note to the

Postal Service stating that Scott has “chronic pain in both

feet due to flat feet deformity.” (Doc. # 67-4 at 2).         That

note also says that Scott is “unable to stand or walk long

periods” and indicates that she should be provided with an

ergonomic chair for her pain. (Id.).        The record shows that

Scott was provided with a chair to accommodate her well-

documented disability, but it was taken away by the Postal

Service in August of 2014. (Scott Aff. Doc. # 67-2 at 3);

(Doc. # 63-2 at 155).

        And, in June of 2013, Scott’s diabetes, which she had

been able to manage, became “out of control,” causing her to

lose her vision and her ability to drive. (Scott Depo. Doc. #

63-1 at 86-87).      She sought medical care from the Diabetes

Endocrinology Institute and requested an accommodation (a

schedule change) to help her manage her diabetes. (Id. at 88).

She was taking pills, administering shots, and testing her

blood sugar three to four times a day. (Id. at 89).          Scott

made    specific   requests   for   reasonable   accommodations   in

memoranda dated June 21, 2013; June 24, 2013; and July 21,

2013.



                                    7
     Her June 21, 2013, memorandum states that Scott is

requesting a reasonable accommodation under the ADA, the

Rehabilitation Act, and EEOC Regulations. (Doc. # 63-2 at

102). She stated that her disability is diabetes and that she

needed to avoid the night shift to manage her condition.

(Id.).    She attached “PS Form 3666" and other documents.

     Thereafter, Scott sent another memorandum dated June 24,

2013, again requesting a reasonable accommodation:

     Subject:   Notice   of   Request   for   Reasonable
     Accommodation of Work Hours.
          I, Terry Lee Scott was hired as a Disable[d]
     Veterans’ with 10 point Veterans’ Preference. I am
     requesting Reasonable Accommodation of work hours
     in order to control my diabetes/medical condition
     as Diabetic. The present hours interferes with the
     controlling of my medical condition, the hours
     suggested by my Endocrinologist is necessary to
     monitor and control my condition.     The suggested
     hour is written by my Endocrinologist, Dr.
     O’Malley. See attached note.

(Id. at 93). The doctor’s note Scott attached explains how the

night shift interferes with Scott’s ability to manage her

diabetes and specifically notes that her shift should begin

before 2:00 PM. (Id. at 94).    Scott also attached a detailed

paper about diabetic employees issued by the American Postal

Worker’s Union, AFL-CIO, dated January 28, 2013. (Id. at 95).

That document describes the Postal Service’s Agreement to

provide   reasonable   accommodations   to   diabetic   employees.


                               8
(Id.).       The    document    indicates:         “Many   individuals      with

diabetes work with few or no accommodations.                   However, some

workers need an adjustment in the workplace to better manage

and   control      their    condition.      Most    of   the   accommodations

requested by employees with diabetes, such as regular work

schedules, meal breaks, a place to test their blood sugar

levels, or a rest area, do not cost employers anything.”

(Id.).

       Scott’s June 24, 2013, request for an accommodation was

denied because Scott failed to use a standard form (“PF Form

2488") to submit her request. (Id. at 96). Shortly thereafter,

on    July   21,    2013,     Scott   again    attempted       to    request   a

reasonable accommodation, this time using forms provided by

the    Postal      Service.    (Id.    at     102-103).        She    was    not

accommodated, but she persisted in her attempt to receive an

accommodation.        She sent another request for a reasonable

accommodation on July 24, 2013, supplying more forms and

questioning whether the various forms that the Postal Service

required complied with the Rehabilitation Act. (Id. at 117).

       On September 25, 2013, she sent another “memorandum,”

this time reflecting her understanding that she would not be

granted a change of shift at her current Postal Service



                                       9
location. (Id. at 146). She indicated that Michael Kilcomons,

the Occupational Health Nurse Administrator for the Postal

Service, “informed me that there were no position[s] or

accommodations available at Tampa P&DC and was encouraging me

to accept a position in Orlando or Sarasota 45-75 miles away;

if   I    wanted    to   maintain     my    employment       with   the   Postal

Service.” (Id.). It appears that Scott was not accommodated by

the Postal Service.

         She also sent certified copies of doctor’s notes from the

VA to supervisors at the Postal Service, such as a July 2,

2014,     note   from    Adam    Trinque,     DPM,   Resident       Podiatrist,

stating that Scott should not stand for longer than 15 minutes

or walk “greater than 25 feet without rest.” (Id. at 154).

         E.   EEO Complaints Abound

         In 2009, Scott was required to apply for a new bid, and

she successfully obtained a continued bid in her desired

position of 030-Manual Distribution. (Scott Depo. Doc. # 63-1

at   53-55).       However,     in   August   of     2011,    she    became   an

“unassigned employee” and was subjected to reduced hours. (Id.

at 55, 59). On October 14, 2011, Scott filed an “EEO Complaint

of Discrimination in the Postal Service.” (Doc. # 63-2 at 54).

She indicated that the discrimination was based on her “age



                                       10
(40+)” and stated that her hours were drastically reduced to

only 30 hours a week, and that younger, non-career postal

employees were recently hired and worked 40 or more hours

weekly. (Id.).3

     Then, in 2012, Scott was subjected to a different, more

difficult work schedule with less desirable days off. (Scott

Depo. Doc. # 63-1 at 63). Scott contends that in February of

2012, management tried to move her to Automation, a department

that she dreaded and considered “not safe.”        (Id. at 64, 73).

As   a   result,   she   filed    another   “EEO     Complaint   of

Discrimination in the Postal Service” on February 26, 2012.

(Doc. # 63-2 at 55).       This time, she based her claimed

discrimination on “Retaliation” and “Disability.” (Id.).         She

explained:

     I was hired as a disabled veteran with ten point
     preference, under the Americans with Disability Act
     or Rehabilitation Act.       My severe disability
     involves a non-paralytic condition that impairs
     both feet and legs. I obtained employment with a
     disability and qualified to perform the essential
     job functions as a manual distribution clerk.
     After sixteen years in the position, a unilateral
     action was taken. I was involuntarily placed into
     a light duty assignment, although the position of
     manual clerk was not eliminated.    The unilateral
     action(s) have affected the terms and conditions of


     3
      Scott is not bringing an age discrimination claim in
this case.

                                 11
     employment for me as a disabled veteran. I believe
     this action was taken as retaliation for my EEO
     activity.

(Id.).   Scott also sent a memorandum to her Plant Manager,

Mitchell Cade, and others, stating that she is disabled and

that she is “a protective employee covered under the American

with Disability Employee Act.” (Id. at 59).

     Cade responded by suggesting that Scott apply for “light

duty." (Doc. # 63-2 at 62). But Scott understood that “light

duty” was for a temporary problem, and Scott considered her

disabilities    to   be   permanent,   such   that   a   reasonable

accommodation was in order. (Scott Depo. Doc. # 63-1 at 74).

Thus, Scott did not apply for light duty. (Id. at 75-76).

     On April 9, 2012, Kilcomons sent Scott a letter about

obtaining a reasonable accommodation. (Doc. # 63-2 at 74).

Kilcomons indicated that Scott should apply for the reasonable

accommodation in ten days. (Id.). Scott still held an official

bid in the Automation department, but she somehow managed to

work in 030-Manual Distribution for all of her shifts.           By

this time in her career, Scott’s diabetes had become a serious

concern, and as noted above, she requested a day shift. (Scott

Depo. Doc. # 63-1 at 89-95).     That accommodation was denied.

(Id. at 113).



                                12
     Because Scott's chair was taken, she used a rest bar.

However, she explained that leaning on the rest bar injured

her feet. Thus, in October of 2013, Scott underwent foot

surgery and returned to work with significant limitations,

including requiring the use of a chair at all times. (Id. at

124, 131).   Around this time, Scott submitted additional

doctor’s notes from the VA evidencing her disability and need

for accommodations. (Id. at 123). On December 17, 2013, Scott

filed yet another EEO Complaint of Discrimination in the

Postal Service, based on disability and retaliation, stating:

     On or about October 10, 2013, I received an
     official denial of my request for reasonable
     accommodation for my disability of diabetes.
     Managerial officials was previously aware of my
     disability.   Necessary medical documentation was
     provided consistent with EEO recognized and
     suggested accommodation for the disability of
     diabetes.    I was retaliated against for my
     involvement with [prior EEO Complaints] and was
     assigned difficult work hours which has made it
     difficult to medically control my disability.   I
     have also been denied full time employment.

(Doc. # 63-2 at 148).

     F.   Scott Files Suit and is then “Walked Off the Job”

     In January of 2014, as a result of “operational changes,”

Scott was converted back to being a traditional full-time

employee. (Doc. # 63-2 at 150).4      However, the news was

     4
       Scott testified that the January 2014 change was
actually to correct prior mismanagement and misinterpretation
                             13
bittersweet. In connection with the “Notice of Conversion” to

being a traditional full-time employee, Scott was required to

re-bid for a position. (Id.). She did not win a bid in her

much-desired post of 030-Manual Distribution. On February 4,

2014, Scott received a letter explaining that she was required

to report to Automation for the 2200-0630 shift--the night

shift. (Doc. # 63-13 at 1).

      On July 2, 2014, while still employed by the Postal

Service, Scott filed a pro se complaint against the Postal

Service, initiating this case. (Doc. # 1). She claimed that

the   Postal   Service   violated   the   Rehabilitation   Act,   the

Americans with Disabilities Act (the ADA), EEOC Regulations,

the Civil Rights Act of 1964, various Collective Bargaining

Agreements, and the National Labor Relations Act. (Id.).          She

also asserted that her work assignments were being changed

every 90 days, and that she was involuntarily placed on “light

duty” instead of being given a reasonable accommodation. All

the while, she continued to supplemental her medical file at

the Postal Service with information from the VA and other

physicians regarding her limitations. For instance, her 171-

page employee medical file contains an April 8, 2014, VA



of a relevant Collective Bargaining Agreement going all the
way back to 2011. (Scott Depo. Doc. # 63-1 at 129-30).
                                14
doctor’s note from Andrew Chia, DPM, Resident Podiatrist,

stating that Scott “should not remain standing for more than

15 minutes per hour or walk distances greater than 25 yards

without resting.” (Doc. # 63-2 at 153).

     Nevertheless, Scott still showed up on workdays and

reported to 030-Manual Distribution.           This continued until

October    17,   2014,   when   acting   supervisor   Pete   Andriotis

approached Scott and told her that she needed to either

perform her assigned bid in Automation, apply for light duty,

or go home. (Scott Depo. Doc. # 63-1 at 144).              After a few

attempts    to    work    unauthorized      shifts    in     030-Manual

Distribution, Scott was “walked off the job” on October 18,

2014, and required to turn in her badge. (Id. at 149). In her

eyes, the Postal Service gave “criminals” better treatment

than she received. (Id. at 151).         Even though she already had

one lawsuit filed in federal court – the present case – she

filed a second lawsuit against the Postal Service on October

31, 2014, claiming violations of the Rehabilitation Act and

asserting other claims. (Case No. 8:14-cv-2746). That case was

consolidated with the present case.

     G.     Scott’s Amended Complaint

      Thereafter, Scott hired counsel, and on March 2, 2015,

Scott filed an Amended Complaint. (Doc. # 38). In her Amended

                                   15
Complaint, she asserts the following claims against the Postal

Service: (1) “Rehabilitation Act - feet, knees, and ankles”

(count 1); -“Rehabilitation Act - diabetes” (count 2); “Breach

of    [Collective      Bargaining       Agreement]”          (count       3);    and

“Rehabilitation Act - Retaliation” (count 4).

      The Amended Complaint states that it is brought pursuant

to the Rehabilitation Act 29 U.S.C. §§ 501, 791 and the

Florida   Civil      Rights     Act,    Fla.    Stat.    §    760.01       (FCRA).

However, after mentioning the FCRA on pages one and two of the

Amended Complaint, there are no further references to the FCRA

and   there    are    no   counts       brought    under      the     FCRA.      The

Rehabilitation       Act   is   the     exclusive    remedy         for    federal

government employees seeking damages and relief for work-place

discrimination based on disability. Lapar v. Potter, 395 F.

Supp. 2d 1152, 1160 (M.D. Fla. 2005).5                  Scott contends that

the   Postal    Service       violated    the     Rehabilitation           Act    by

discriminating       against     her,    failing    to       accommodate         her

disabilities,        and   retaliating         against       her      after      she

participated in protected activity.

      On March 16, 2015, the Postal Service filed a Motion to

Dismiss, raising jurisdictional and standing issues. (Doc. #


      5
      Neither party has discussed the FCRA during the summary
judgment phase, and the FCRA claims, if any, have been
abandoned by Scott.
                             16
39).    The Court granted the Motion to Dismiss in part by

dismissing the breach of collective bargaining agreement claim

asserted in count 3.   (Doc. # 41).   That count was dismissed

because Scott did not file a grievance at the time of the

alleged breach. (Id. at 5).   The Court determined that it was

appropriate to stay the remaining Rehabilitation Act claims

pending resolution of Scott’s appeal before the Merit System

Protection Board. (Id. at 6).

       On December 20, 2017, Scott advised the Court that the

MSPB proceedings had concluded. (Doc. # 50).       This Court

accordingly re-opened the case on that date.      (Doc. # 51).

Although there were many proceedings before the MSPB, that

entity ultimately determined that it lacked jurisdiction.

(Doc. # 44-1).   And, the Federal Circuit affirmed the finding

of no jurisdiction. (Doc. ## 48, 50). Although the transcript

before the MSBP was filed by the Postal Service, the Court has

not given any weight to that entity’s findings.    On December

10, 2018, Plaintiff filed a Motion in Limine to preclude any

mention of any finding or decision of the MSPB or that of

subsequent appellate decisions. (Doc. # 74). In response, the

Postal Service agreed that it “will not argue that the MSPB’s

findings of fact and conclusions of law are binding on this

Court.” (Doc. # 75). The Court accordingly found the issue to

                                17
be moot. (Doc. # 76).

         At this juncture, the Postal Service seeks summary

judgment on the Rehabilitation Act claims asserted in the

Amended Complaint.

II.   Legal Standard

      Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R.

Civ. P. 56(a).     A factual dispute alone is not enough to

defeat a properly pled motion for summary judgment; only the

existence of a genuine issue of material fact will preclude a

grant of summary judgment.    Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

      An issue is genuine if the evidence is such that a

reasonable juror could return a verdict for the nonmoving

party.    Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

(11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

Co., 9 F.3d 913, 918 (11th Cir. 1993)).   A fact is material if

it may affect the outcome of the suit under the governing law.

Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

1997).    The moving party bears the initial burden of showing

the court, by reference to materials on file, that there are

no genuine issues of material fact that should be decided at

                               18
trial. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256,

1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986)).      “When a moving party has discharged

its burden, the non-moving party must then ‘go beyond the

pleadings,’ and by its own affidavits, or by ‘depositions,

answers to interrogatories, and admissions on file,’ designate

specific facts showing that there is a genuine issue for

trial.”     Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995) (citing Celotex, 477 U.S. at 324).

     If there is a conflict between the parties’ allegations

or evidence, the non-moving party’s evidence is presumed to be

true and all reasonable inferences must be drawn in the non-

moving party’s favor.      Shotz v. City of Plantation, Fla., 344

F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

evaluating the evidence could draw more than one inference

from the facts, and if that inference introduces a genuine

issue of material fact, the court should not grant summary

judgment.    Samples ex rel. Samples v. City of Atlanta, 846

F.2d 1328, 1330 (11th Cir. 1988) (citing Augusta Iron & Steel

Works, Inc. v. Employers Ins. of Wausau, 835 F.2d 855, 856

(11th Cir. 1988)).      However, if the non-movant’s response

consists    of   nothing    “more    than   a   repetition    of    his

conclusional     allegations,”   summary    judgment   is    not   only

                                    19
proper, but required.        Morris v. Ross, 663 F.2d 1032, 1034

(11th Cir. 1981), cert. denied, 456 U.S. 1010 (1982).

III. Analysis

     A.       Failure to Follow the Court’s Guidelines

     Before undertaking analysis of the legal and factual

issues presented, the Court takes this opportunity to point

out that the Postal Service, as the movant, has failed to

comply with the Court’s procedures for streamlining summary

judgment proceedings. The Court’s practices and procedures,

which   are    prominently   displayed   on   the   Court’s   website,

require:

     Each motion for summary judgment must include a
     section titled “Statement of Material Facts.” The
     statement of material facts must list each material
     fact alleged not to be disputed in separate,
     numbered paragraphs. Each fact must be supported
     by a pinpoint citation to the specific part of the
     record relied upon to support that fact.

The Court also requires an Exhibit Index.              Specifically,

“Counsel filing a document with exhibits totaling more than 10

pages must create an index to the exhibits, including the

exhibit number and title.” The Court provides a sample Exhibit

Index on the website for counsel to utilize.

     Instead, the Postal Service’s Motion for Summary Judgment

before the Court lacks numbered paragraphs.             In addition,

while the “undisputed” facts are supported by citations, each

                                  20
citation is in a footnote, 133 footnotes in total. And,

because the Postal Service failed to provide the Court with an

exhibit index, the Court is forced to wade through the 728-

page record without a key. These procedural shortcomings have

mightily increased the Court’s burden. Nonetheless, the Court

now addresses the Motion and denies it on the merits.

       B. Disability Discrimination - Disparate Treatment

       “The Rehabilitation Act prohibits federal agencies from

discriminating    in     employment      against   individuals   with

disabilities.” Tarmas v. Sec’y of the Navy, 433 F. App’x 754,

759 (11th Cir. 2011).         Disparate treatment claims brought

under the Rehabilitation Act are analyzed under the same

standards as set forth in Title VII of the Civil Rights Act of

1964 and the ADA. Id. at 761, n.7.

       “Under the Rehabilitation Act, a plaintiff can prove

disability discrimination through either direct evidence of

discrimination, or through circumstantial evidence.” Curry v.

Sec’y Dep’t of Veterans Affairs, 518 F. App’x 957, 963 (11th

Cir.   2013).   “If    the   plaintiff    relies   on   circumstantial

evidence,   the   McDonnell-Douglas       burden-shifting    framework

applies.” Id.      Under this framework, “the plaintiff must

establish a prima facie case for discrimination, the defendant

must offer a legitimate, non-discriminatory justification for

                                  21
the employment decision, and the plaintiff must ultimately

prove that the defendant’s justification is a pretext for

discrimination.” Id.

      Here, Scott contends that she was discriminated against

due to her disabilities. A prima face case exists if the

employee (1) was disabled, (2) was a qualified individual, and

(3)   suffered      unlawful   discrimination         because     of     her

disability. Holly v. Clairson Indus., LLC, 492 F.3d 1247,

1255-56    (11th    Cir.   2007).        The   defendant   must   show    a

legitimate and non-discriminatory reason for the conduct to

refute the prima facie case. Furnco Const. Corp. v. Waters,

438 U.S. 567, 577-78 (1978), which the plaintiff can then

overcome with a showing of pretext. Tex. Dept. of Cmty.

Affairs v. Burdine, 450 U.S. 248, 252-53 (1981).

               1.   Whether Scott is Disabled

      A person is disabled if “she has a physical or mental

impairment that substantially limits one or more of her major

life activities, she has a record of such an impairment, or

she is regarded as having such an impairment.” Holton v. First

Coast Service Options, Inc., 703 F. App’x 917, 920 (11th Cir.

2017).    It    cannot   reasonably      be    disputed   that   Scott   is

disabled.



                                    22
     Although the Postal Service devotes many pages of the

Motion for Summary Judgment to this element, it ultimately

concedes: “Scott can likely show that, at some time during her

employment, she became disabled within the meaning of the

ADA.” (Doc. # 63 at 19).       The Postal Service correctly

stipulates that “Diabetes is an impairment that substantially

limits a major life activity,” and in “2013, Scott’s diabetes

interfered with her ability to work a night shift,” and

“Scott’s foot condition [] limited her ability to stand for

long periods or walk long distances.” (Id.).

     The record supports Scott’s claim that she is disabled

based on her uncontrolled diabetes and foot and leg issues.

During her deposition, she described losing her vision due to

diabetes and not being able to drive. (Scott Depo. Doc. # 63-1

at 86-87). She also described debilitating leg and foot pain

and a foot deformity, which limits her ability to walk and

stand.   The record contains numerous notes from physicians

documenting her limitations and describing her disabling

conditions. See, e.g., (Doc. # 63-2 at 18, 26, 32).      Thus,

Scott satisfies her prima facie burden as to being disabled.

          2.   Whether Scott is a Qualified Individual

     “The term ‘qualified individual’ means an individual who,

with or without reasonable accommodation, can perform the

                             23
essential functions of the employment position that such

individual holds or desires.” 42 U.S.C. §§ 1211(8).                        The

Eleventh     Circuit    has   held     that    analysis    of   whether     an

individual is qualified for a job entails a two-step process.

First, the individual must show “sufficient experience and

skills, an adequate educational background, or the appropriate

licenses for the job.” Gary v. Ga. Dep’t of Human Res., 206 F.

App’x 849, 851-52 (11th Cir. 2006). Next, the individual must

show that she can perform the essential functions of the job,

with or without reasonable accommodations. Id.

       There is a genuine issue of material fact regarding

whether Scott was qualified to perform her job at the Postal

Service.     Scott persuasively points out that “she worked as

scheduled every week in 030-Manual Distribution for 18 years,

with or without reasonable accommodations.” (Doc. # 67 at 2).

       The   Postal    Service      highlights    that    Scott’s   “bid   in

[A]utomation     requires     constant        standing    and   repetitious

bending and lifting.” (Doc. # 63 at 20).                   Her "bid" also

requires working a night shift. (Id.).              The record supports

that Scott is unable to meet some of the demands of the

Automation department.        She stated during her deposition that

when   she   arrived    in    the    Automation    department,      she    was

immediately sent back to 030-Manual Distribution due to her

                                      24
disabilities. (Scott Depo. Doc. # 63-1 at 179).         However,

Scott disputes whether it was appropriate to assign her to

Automation in the first place and argues that her placement in

Automation was an act of retaliation.       Scott’s desired post

was the post that she occupied for over a decade, and it does

not appear disputed that she was more than qualified to

perform her duties in 030-Manual Distribution.

             3.   Whether Scott Faced Disparate Treatment

     There is also a genuine issue of material fact regarding

whether   Scott   faced   disparate   treatment.   Absent   direct

evidence of disability discrimination, Scott must show that

the Postal Service treated her less favorably than similarly

situated, non-disabled employees. Wolfe v. Postmaster General,

488 F. App’x 465, 468 (11th Cir. 2012).       Both sides utilize

the discussion of comparators to analyze the alleged disparate

treatment.    To show disparate treatment through the use of a

comparator, the comparator must be “similarly situated to the

plaintiff in all relevant respects.” Stone & Webster Constr.,

Inc. v. U.S. Dep’t of Labor, 684 F.3d 1127, 1135 (11th Cir.

2012).

     Rather than provide complete and cogent analysis of

alleged comparators, both sides merely mention (or briefly



                                25
discuss) alleged comparators and leave the Court with many

unanswered questions.

      In the Motion for Summary Judgment, the Postal Service

asserts that Scott has not identified appropriate comparators.

The   Postal   Service   points    to   Scott's   response   to   an

interrogatory calling upon her to identify each individual

employee at the Postal Service Scott believes was treated

differently than her because of her disability and “how the

employee was treated differently.” (Doc. # 63-2 at 52).

      Scott’s response to the interrogatory indicates:

      Jane Glassier, has tour in 030 from 1400 to 2230;
      still has her paying job.
      Soraya Piorno, Diabetic on day shift. Still has
      her paying job and not a 10 point veteran
      preference, gets to sit down all the time.
      Andrea Hickman. Works in MDO office after surgery
      so that she can earn more sick leave, when she is
      supposed to be working on flat sorting machine.
      Michele Espinosa. Spouse of another Supervisor.
      Ready to walk her out of 030, but LaTricia Mack,
      APWU objected, so she remained in 030. Light Duty
      Board still has not met.
      Reshenda Jerrigan. Spouse of another Supervisor.
      Diabetic in 030 on Tour 1. Had bid in Automation,
      but moved her out to Customer Service, Tour 2.
      Ronald Merriweather. Applied for Light Duty, bid
      on Automation, but still remained in 030 with
      ergonomic chair. Works more hours than me.
      Christine Hartman.    Hurt on the job, OWCP, as
      ergonomic chair on 030.      National Reassessment
      Program, NRP, awardee.    Denied me NRP. It is my
      understanding that children of employees are in
      030, while I am kept out.

(Id.).

                                  26
      In the Motion for Summary Judgment, the Postal Service

comments on only five of Scott’s seven proposed comparators.

For example, the Postal Service correctly states that Soraya

Piorno is not a valid comparator because she is a supervisor

and Scott is not in a supervisory role.        However, the Postal

Service does not address two proposed comparators at all: Jane

Glassier and Andrea Hickman. The Postal Service also mentions

that Michele Espinosa and Christine Hartman are dissimilar to

Scott because they were placed on light duty at some point,

while Scott did not agree to light duty placement.          But, the

Court has not been supplied with any information by either

party regarding the role that these employees played at the

Postal Service or the manner in which the Postal Service

allegedly treated them better than Scott.

     Additionally, the Postal Service indicates that some of

Scott’s identified comparators are also diabetic, and thus,

are also disabled.       This analysis is not persuasive in the

Court’s view because the fact that a person has been diagnosed

with diabetes does not mean that they are automatically

disabled.   See   Cash   v.   Smith,   231   F.3d   1301   (11th   Cir

2000)(finding a diabetic employee was not disabled within the

meaning of the ADA and the Rehabilitation Act); Thomas v.

Imerys Carbonates, LLC, No. 1:17-cv-1258, 2018 WL 6446651, at

                                 27
*5 (N.D. Ala. Dec. 10,           2018)(“[D]iabetes . . is not a per se

disability     under    the      ADA”).     Here,    Scott    described        her

diabetes as “out of control,” as interfering with her ability

to work certain shifts, and as causing her to have blurry

vision,   and    generally       wreaking    havoc    on   her       ability   to

function. (Scott Depo. Doc. # 63-1 at 86-87)(“my diabetes was

out of control.       My numbers were not good, my A1C was off the

wall.     I    just    couldn’t     see.     I    could    no       longer   see.

Everything was blurry . . . my sugar’s high.”). The Court has

not been provided with helpful information about the other

comparable individuals that may, or may not, have been treated

better by the Postal Service.             Accordingly, summary judgment

is not appropriate as to the disparate treatment claim.

     C.       Failure to Provide a Reasonable Accommodation

     Scott also claims that the Postal Service violated the

Rehabilitation        Act   by    failing    to     provide     a    reasonable

accommodation.6 To establish her prima facie case, Scott must

show that: (1) she was disabled; (2) she was a qualified

individual; and (3) she was discriminated against by way of

the defendant’s failure to provide a reasonable accommodation.



     6
      The Court is well aware that a failure to accommodate
disability discrimination action is a stand alone action that
does not require a showing of disparate treatment. Holly, 492
F.3d at 1262.
                              28
Skotnicki v. Bd. of Trs. of the Univ. of Ala., 631 F. App’x

896, 903 (11th Cir. 2015). The plaintiff bears the burden of

identifying an accommodation that would allow a qualified

individual to perform the job, and it is the plaintiff who

also bears the ultimate burden of persuasion to demonstrate

that the accommodation is reasonable. Dalton v. CDC, 602 F.

App’x 749, 755 (11th Cir. 2015).

     “The    Rehabilitation       Act       may       require   an   employer        to

transfer    a    disabled     person    to        a    vacant   position        as   a

reasonable       accommodation;      [h]owever,           employers       are    not

required    to    transform    the     position         into    another    one       by

eliminating functions that are essential to the nature of the

job as its exists.” Id.

     The Court denies the Motion for Summary Judgment for this

claim.    Scott contends that if she were permitted to perform

her existing job in 030-Manual Distribution, no accommodation

would have been needed at all.               The Postal Service suggests

that during her employment, Scott failed to provide correct

documentation       for     her      disability           and    requests        for

accommodation. This is disputed, and Scott argues in response

that she “provided all medical records requested.” (Doc. # 67

at 14).      Scott’s lengthy medical file, which the Postal

Service submitted to the Court in support of the Motion for

                                       29
Summary   Judgment,   supports   Scott’s     contention     that   she

dutifully provided information from her physicians with the

goal of being reasonably accommodated.

     Instead of Scott failing to supply the Postal Service

with information, a reasonable juror could conclude that

Scott’s medical information was not correctly taken into

account by the Postal Service. Notably, the record shows that

the Postal Service repeatedly insisted that Scott request

light duty against Scott’s wishes.      A majority of the record

reflects the Postal Service’s incessant demand upon Scott that

she seek light duty classification. On the last day of her

employment,   she   was   instructed   to   go   to   the   Automation

department, apply for light duty work, or go home.

     Yet, the Postal Service’s reply in support of the Motion

for Summary Judgment concedes:

     The defendant agrees that light duty is generally a
     temporary accommodation, and that the DRAC reviews
     permanent accommodations.    The defendant further
     agrees (1) that, based on her July 2, 2014, medical
     note, the plaintiff could not perform the essential
     functions of her job in automation with or without
     an accommodation; (2) that 030 is one area to which
     the defendant assigns an employee with a physical
     restriction; and (3) that a request for a permanent
     accommodation should go to the DRAC and not the
     light duty board.

(Doc. # 69 at 4).



                                 30
     A reasonable juror could find that the Postal Service

should have accommodated Scott by allowing her to remain in

030-Manual Distribution, a department that she successfully

worked in for over a decade.       The Motion for Summary Judgment

is accordingly denied with respect to Scott’s claim that the

Postal   Service   failed     to    accommodate      her   under     the

Rehabilitation Act.

          D.    Retaliation

     “The Rehabilitation Act prohibits retaliation against an

employee who has opposed disability discrimination.” Simpson

v. Ala. Dep’t Human Res., 501 F. App’x 951, 954 (11th Cir.

2012).    In   order   to   establish    a   prima    facie   case    of

retaliation under the Rehabilitation Act, a plaintiff must

show “(1) he engaged in statutorily protected expression; (2)

he suffered a materially adverse action; and (3) there was

some causal relationship between the two events.” Id. Similar

to Scott’s disability discrimination claims, in the absence of

direct evidence of retaliation and discrimination, the Court

utilizes the McDonnell-Douglas burden-shifting paradigm. Id.

     The Postal Service does not dispute that Scott engaged in

protected activity. (Doc. # 63 at 29).        The Court finds that

Scott’s EEO complaints on October 14, 2011, February 26, 2012,

and December 17, 2013, constitute protected activity.                 In

                                   31
addition, the filing of her two federal lawsuits against the

Postal Service are also protected activity. The record also

supports that Scott requested an accommodation multiple times

in light of her disabilities, which is also statutorily

protected activity. See Frazier-White v. Gee, No. 15-12119,

2016 U.S. App. LEXIS 6318, at *19 (11th Cir. Apr. 7, 2016).

       As to the second element, the Postal Service does not

dispute that Scott faced an adverse employment action.                    The

Postal Service concedes “Scott can likely establish that the

loss of her bid in 2011 was an adverse employment action.”

(Doc. # 63 at 29).          The Court agrees that the loss of her bid

was an adverse employment action, but that was not the only

one.    Scott also had her chair taken away from her, and she

was    sent    to     the   less   desirable      Automation   department.

Finally, Scott was “walked off the job” and required to turn

in her access badge.

       The    final    element     of   Scott's    prima   facie   case    is

causation.      To establish the causal connection element, "a

plaintiff need only show that the protected activity and the

adverse action were not wholly unrelated." Clover v. Total

Sys. Servs., Inc., 176 F.3d 1346, 1354 (11th Cir. 1999).                  "In

order to show the two things were not entirely unrelated, the

plaintiff must generally show that the decision maker was

                                        32
aware of the protected conduct at the time of the adverse

employment action." Brungart v. Bellsouth Telecomm., 231 F.3d

791, 799 (11th Cir. 2000).     Because Scott participated in

numerous forms of protected activity during her long career,

and because the Postal Service took several adverse actions

against Scott, there are many avenues for showing causation.

     One way that Scott can meet her prima facie burden is by

showing the short duration between her protected activity and

an adverse action.    Here, she submitted an EEO Complaint on

December 17, 2013, formally complaining of discrimination and

retaliation.    Then, on February 4, 2014, (one month and 18

days later) Scott received a letter explaining that she was

required to report to Automation for the 2200-0630 shift,

which was the night shift. (Doc. # 63-13 at 1).    This is an

adverse action because Scott unquestionably could not perform

the functions demanded by Automation due to the combination of

her disabilities, and the night shift schedule interfered with

her ability to manage her diabetes. Accordingly, Scott has

presented a prima facie case of retaliation.

     The Postal Service bears the burden of showing that it

had a legitimate and non-retaliatory reason for its employment

decisions.     Here, the Postal Service claims that it acted

neutrally and treated all employees the same.   For instance,

                              33
arguing that Scott's bidding decisions were based on the

result of various Collective Bargaining Agreements.       It also

contends that all 030-Manual Distribution employees were

required to have medical documentation for using a chair, and

Scott's documentation was lacking.

      The burden thus shifts back to Scott to show pretext. In

order to show pretext, Scott “must demonstrate that the

proffered reason was not the true reason for the employment

decision.”   Jackson v. Ala. State Tenure Comm’n, 405 F.3d

1276, 1289 (11th Cir. 2005). “In evaluating a summary judgment

motion, the district court must evaluate whether the plaintiff

has    demonstrated    such    weaknesses,    implausibilities,

inconsistencies,   incoherencies,   or   contradictions   in    the

employer’s proffered legitimate reasons for its action that a

reasonable factfinder could find them unworthy of credence.”

Id.

      Of course the Postal Service posits that any adverse

employment actions that befell Scott resulted from either a

Collective Bargaining Agreement or from other factors outside

the Postal Service’s control. Kilcomons comments that the job

Scott wanted - a sedentary job with favorable hours - is

“highly   desirable   and   increasingly   rare   in   both    mail

processing plant and customer service operations.” (Kilcomons
                              34
Decl. Doc. # 63-25 at 3-4). He also states: “highly desirable

jobs   like   the   one    Ms.    Scott    needs    are    unavailable      for

accommodations.” (Id. at 4). The Postal Service argues that

its decisions--such as reducing Scott’s hours, changing her

bid,   taking   away      her    chair,   and    then     requiring   her    to

surrender     her   access--badge         were     unrelated    to    Scott’s

protected activity.

       However, a reasonable juror could find that the Postal

Service retaliated against Scott because she participated in

protected activity.        For example, it seems highly implausible

that 030-Manual Distribution, the department where the Postal

Service sends temporarily and permanently injured workers,

would be comprised of positions that are “unavailable for

accommodations.”       Rather, a reasonable juror could agree with

Scott that the Postal Service’s argument that Scott “could not

be accommodated in 030 due to lack of funding is outrageously

[] false and pretextual.” (Doc. # 67 at 24).                The juror could

credit Hartman’s declaration statement that “Scott’s position

in 030 was always available to her after October 2014, but

management filled her slot with the [Postal Service Employee]

workers.” (Hartman Decl. Doc. # 67-5 at 3).                   The fact that

Scott occupied her position for such a long duration supports

the theory that her position in 030-Manual Distribution was
                            35
available all along and, rather than having to send her to

Automation or (inappropriately) require her to apply for light

duty, the Postal Service ejected her from her post as an act

of retaliation for one (or all) of her many instances of

engaging in protected activity.

     And, with respect to taking away her chair, a reasonable

juror could find it was contradictory to remove her chair

based on a lack of medical documentation when Scott did, in

fact, supply the Postal Service with a note calling for the

use of a chair.   (Doc. # 67-4 at 2).   However, not long after

she filed suit in this case, the Postal Service took her chair

away. Thus, the juror could find that a desire to retaliate

against Scott motivated its decisions.

     In addition, a reasonable juror could find that Scott was

discharged from her employment based on her protected actions,

such as requesting reasonable accommodations and filing EEO

Complaints.   The Court finds that Scott should be permitted

to present her arguments and evidence to the jury, and the

jury will determine whether the adverse employment actions

Scott faced were retaliatory.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:


                                36
